MEMORANDUM *
Michelle Serrao and Bryan Rosenquist appeal the district court’s denial of their motion to suppress evidence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The only issue pressed here by appellants—whether the warrant to search Ser-rao’s residence was overbroad—was not presented to the district court as required by Federal Rules of Criminal Procedure 12(b) and 12(e). We therefore conclude that appellants have waived their sole argument on appeal. See United States v. Wright, 215 F.3d 1020, 1026 (9th Cir.2000) (failure to raise a particular ground in support of a motion to suppress constitutes waiver).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.